Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Applicant cites Applicant's previous erroneous arguments directed to some abstracted higher-level versions of prior art.  Such arguments are still moot as they are not directed to how the rejections actually work.  Indeed, Applicant's allegations, such as "ignoring the actual teachings of the prior art in favor of only using an abstracted higher level characterization of those teachings..." are incorrect, since this was not stated in the previously noted office action.  As Applicant's allegations are directed to Applicant’s previous response and Applicant's erroneous interpretation of a previous office action, no further response is necessary.  
Applicant alleges "The Final Office Action, because it viewed our arguments as a 'fictitious creation' declines to answer at all. Applicants submit that this therefore is an inappropriate way to respond to our arguments and efforts to simply have the law of obviousness applied as it is outlined in the MPEP."  To the contrary, the final office action provided a number of responses, including pointing Applicant to previous arguments, responding regarding 101 rejections, noted that Applicant is arguing the wrong combination, and the like.  Applicant is simply creating fiction once again by erroneously alleging that "The Final Office Action, because it viewed our arguments as a 'fictitious creation' declines to answer at all."  Applicant is again respectfully requested to refrain from making false statements.  With respect to Applicant's allegation that "Applicants submit that this therefore is an inappropriate way to respond to our arguments and efforts to simply have the law of obviousness applied as it is outlined in the MPEP.", it is noted that the previous office action responded to all arguments that were actually pertinent to the rejection at hand.  An Examiner need not respond to arguments directed to incorrect combinations and allegations that have nothing to do with the actual rejection.  
Applicant then discusses a small portion of Carro and alleges "the disclose does not state that this applies to any algorithm".  The Examiner is unsure what Applicant is attempting to argue here.  If a prior art reference discloses a more narrow version of something, then the prior art reference also has full enablement for the broader version of that something.  Here, we are looking at a patent application publication.  Applicant admits that Carro explains "that the algorithm can be divided into several modules running on different computers."  This means that Carro disclosing dividing of an algorithm into several modules running on different computers.  The Examiner thanks Applicant for such admission.  Indeed, Carro would be perfectly capable of including a claim that is broader than the specific embodiment Applicant is relying on from the specification of Carro, such as a claim that is directed to "A method comprising ... dividing an algorithm into several modules".  This is, indeed, perfectly within what Applicant admits is within Carro.  The Examiner is perplexed by Applicant's persistent disbelief in the fact that algorithm splitting was known prior to the instant application.  The final office action provides multiple references that prove this.  Applicant is reminded that this is a 103 rejection based on a combination of references.  Since the primary reference already discloses the specifics of the claimed algorithm and subsets, the secondary reference need not provide a duplicate teaching.  Indeed, Applicant appears to be arguing that, since the secondary reference does not teach the entirety of claim 1, the combination cannot possibly teach claim 1.  This is incorrect.  As Applicant admits, Carro discloses "that the algorithm can be divided into several modules running on different computers."  This is Applicant's own language regarding what is within Carro and this is how Carro was used in the combination and rejection.  
Applicant goes on to allege "that it is not a fictitious argument to simply state that the teachings of Carro are not generic to any algorithm of any type."  Applicant then provides the same argument in additional fashions on pages 12-15.  As above, Applicant has already admitted that Carro discloses "that the algorithm can be divided into several modules running on different computers", which is how Carro is used in the combination to reject claim 1.  Therefore, Applicant has already proven that the rejection is proper.  The Examiner thanks Applicant for such admission "that the algorithm can be divided into several modules running on different computers."  These arguments have been made and responded to already in past responses, such as pages 3-10 of the office action dated 8/3/2021, copied here:
Applicant admits that paragraph 49 of Carro includes “an algorithm that can be divided into several modules”.  The Examiner thanks Applicant for such admission.  
Applicant then describes Applicant’s understanding of a portion of Carro and alleges “Now, the Office Action argues that it would be obvious to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system in order to allow for distribution algorithm splits to only those entities are going to perform that portion of the algorithm.  See Office Action, page 13.”  This is not a correct quotation of the office action.  The office action stated the following: “It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng in order to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to ensure all entities get the proper splits, and/or to increase security in the system.”  Applicant’s allegations against an incorrect quotation are moot.  
Applicant then alleges “The analysis is someone circular in that the argument is that one of skill in the art would use the file splitting and distribution technique to split files and allow for the distribution of the file splits.”  Upon reading the proper quotation from the office action, one of ordinary skill in the art will readily note the correct motivations, which are to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to ensure all entities get the proper splits, and/or to increase security in the system.  Applicant has not provided any response to any of these as of yet.  Indeed, it can be beneficial to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm.  
Applicant then alleges “The purpose of incorporating the distribution technique of cargo is asserted to be to ensure that all entities have the proper splits and to security in the system.  Applicant submits that the challenge with the Office Action analysis is that the modules that are the subject of Carro have nothing to do with the multiparty computation protocol described in Zeng and the only non-circular reason for the blending is security in the system, which is not mentioned at all by Carro.”  However, Applicant fails to take into account the actual combination here.  Carro is not cited as disclosing a multiparty computation protocol.  Zeng discloses such.  Carro need not provide a duplicate disclosure.  Carro is cited as disclosing:
Carro, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm...
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider...
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset...
Whether or not the algorithm being divided and distributed is a multiparty computation protocol is insignificant, since Carro discloses dividing algorithms into subsets and distributing those subsets as explained in the rejection.  Furthermore, Carro is certainly directed to increasing security.  Even the title explicitly states that Carro is directed to secure delivery of files.  Therefore, Carro will certainly increase security in other systems.  
Applicant alleges “At a very high level, both references do relate to algorithms but they are completely different and operate quite differently.  For example, in Zeng, after parties participate in the multiparty communications in which random multiplication triples are generated which define secret shares for the parties, the secret shares are combinable to form a cryptographic key.  There is a secret share recombination phase after the secret share redistribution phase in which the subset of the parties re-combines their redistributive secret shares to recover the secret shares of the parties in the subset.  One of skill in the art will recognize that the Carro modules (the sender computer module 600, the security server module 605, and the voice check server module 610) certainly do not have any kind of concept of recombination of the various output from these modules.  Each of these modules performs a separate operation and there is no thought or concept that the respective output of these modules is somehow recombined to recover any kind of data.  One of skill in the art would recognize that you certainly would not utilize, for example, a voice check server module from Carro into the multiparty computational protocol of Zeng.”  This is not the combination being made.  The combination made in the office action is incorporating the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng.  Carro’s disclosure related to splitting and distributing files is being incorporate into the multiparty computation system of Zheng.  Applicant is arguing the wrong combination.  
Applicant then alleges “Applicant notes that it could understand that a response to the above argument would be that it is not the voice check concept of the modules from Carro that are referenced but merely the generic idea of taking an algorithm and dividing it into modules that then are distributed to entities that are going to perform the portion of the algorithm to increase the security in the system.  In other words, the Office Action only references the distribution technique independent of what the actual modules do.”  The Examiner thanks Applicant for responding to Applicant’s erroneous allegation.  
Applicant continues by alleging “However, Applicant respectfully would traverse this type of response with the following explanation.  One of the basic obviousness rationales outlined in the MPEP is from KSR and the concept of combining prior art elements according to their known methods to yield applicable results.”  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant then cites the MPEP and alleges “In subsection A, the MPEP states that a rejection based on this rationale...” and continues by arguing this 1 example.  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant appears to keep arguing this 1 example on pages 12-13.  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant then alleges “that it is clear that incorporating the Carro modules into the multiparty computational protocols of Zeng would render those protocols entirely useless.”  Again, this is not the combination being made.  The combination made in the office action is incorporating the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng.  Carro’s disclosure related to splitting and distributing files is being incorporate into the multiparty computation system of Zheng.  Applicant is arguing the wrong combination.  
Applicant then alleges “the analysis is fundamentally that using the distribution techniques of Carro would increase the ‘security’ of the system of Zeng.  See Office Action, page 13.  However, in notes that this argument is not persuasive given the fact that Carro does not argue that distributing algorithm splits into different entities increases security.  Indeed, paragraph 50 comments that the security server module 605 can be merged with the sender computer module so that the encryption key can be generated in the sender’s computer and the voice check ticket is also created by the sender’s computer.  In other words, the analysis in the Office Action is that the separation of these modules increases security.  However, the actual teachings of Carro state nothing about increases in security due to the separation of the modules and expressly comments that several of the modules can be merged for convenience into the same computer.  This is directly contrary to the foundational analysis in the Office Action of why one of skill in the art would combine the references.  In other words, one of skill in the art would see that the various modules of Carro can be merged into the same computer system and would not think or have a suggestion put in their mind that to increase security of the system the various modules have to be split into separate computer systems.  No such suggestion is found in Carro.  They essentially teach that the modules can be separate or combined and that it does not appear to matter one way or another with respect to security.”  The motivation does not state that “to increase security of the system the various modules have to be split into separate computer systems” or anything similar.  The motivation stated “It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng in order to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to ensure all entities get the proper splits, and/or to increase security in the system.”  It is the file splitting and distribution techniques of Carro that increase security, as outlined in Carro, not only “to increase security of the system the various modules have to be split into separate computer systems” as Applicant alleges.  
The Examiner thanks Applicant for proving that Carro is combinable with Zheng by showing that Carro allows for either sending multiple splits to one entity or splitting and sending each split to different entities.  As Zheng discloses one of these options, the combination of Zheng in view of Carro clearly includes the use of either of these options.  
Applicant then alleges “Accordingly, for these various reasons, Applicant respectfully submits that one of skill in the art would not find it obvious to combine the voice prints related modules of Carro into the multiparty computational protocols of Zeng.  The functions of the modules between these two references are to disparate and different such that one of skill in the art would not likely combine these elements in a way that merely performs the same function as they did separately.  Such a blending would be inoperable and in that case, according to the MPEP, a finding of obviousness should not be made.”  Applicant is still arguing an incorrect combination of the references.  The rejection incorporates the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng.  Since Applicant has failed to argue the actual combination being used to reject the claims, Applicant’s allegations against some other combination are clearly moot.  
On pages 16-17 of the response, Applicant wonders if it would be obvious to "distribute portions of a manufacturing complex algorithm with intelligence to operate sensors and actuators autonomously into the multipart computation approach of Zheng?"  However, this is not the question.  First, Zheng discloses a multiparty computation system.  Second, as explained in the office action, it is the configuration techniques of Hofmann that were being incorporated into the multiparty computation system of Zheng.  Applicant appears to be attempting to change the combination into something that it is not.  To answer the proper question of if it would be obvious to "incorporate the configuration techniques of Hofmann into the multiparty computation system of Zheng?", the answer is yes, in order to allow devices to be discovered and configured as necessary, to ensure that the program modules used at each device are properly transported thereto, to allow for automatic configuration of networks of devices, and/or to ensure that algorithms are properly split and sent to devices that require such.  Applicant is arguing, as above, that a disclosure of splitting algorithms is not "as broad as just splitting algorithms".  However, Applicant would be the first to protest if the Examiner were to incorporate subject matter from the specification into the claims and state that Applicant cannot have the broader subject matter, as claimed, since the specification has a more narrow embodiment.  This is simply incorrect.  A reference that discloses more narrow subject matter (e.g., encryption via DES) has basis for, and indeed, provides disclosure for "encryption".  Applicant's allegations are akin to Applicant going on the record stating that Applicant's disclosure of algorithm splitting does not apply to any other algorithms than the one(s) mentioned and that the instant application cannot be used as prior art for, or be used in any litigation, regarding any other patent/application that does not include the same exact algorithm as in one specific embodiment thereof.  Indeed, if Applicant's allegations were to be correct, then a competitor could come in and file a patent application directed to a slightly broader concept of dividing algorithms than in the instant application and Applicant would have no recourse.  The fact of the matter is that multiple pieces of prior art have been cited as disclosing splitting/dividing algorithms and distributing the splits, which proves that such subject matter is not novel and non-obvious.

Information Disclosure Statement
The information disclosure statement filed 4/6/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent Application Publication 2021/0150024 does not name inventor Zhang as first inventor, as Applicant contends.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2019/0372760) in view of Carro (U.S. Patent Application Publication 2010/0281254).  
Regarding Claim 11,
Zheng discloses a system comprising:
A physical computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A computer system processor operating on the physical computer system (Exemplary Citations: for example, Paragraph 59 and associated figures);
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A non-transitory computer readable storage medium storing instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
A first computer-readable storage medium storing instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples); and
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example), wherein the first computer readable storage medium stores additional instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Carro, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example);
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng in order to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to reduce bandwidth, to reduce wasted processing power, to reduce wasted network I/O, to ensure all entities get the proper splits, and/or to increase security in the system.  
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first entity physical computer system and the second entity physical computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Carro or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Carro and Smith (U.S. Patent Application Publication 2017/0228547).
Regarding Claim 19,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Carro in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data as desired, to withstand a large number of attacks and still protect individual secret data elements, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Carro and Gvili (U.S. Patent Application Publication 2017/0149796).
Regarding Claim 20,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Carro in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik (U.S. Patent Application Publication 2018/0041477).  
Regarding Claim 11,
Zheng discloses a system comprising:
A physical computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A computer system processor operating on the physical computer system (Exemplary Citations: for example, Paragraph 59 and associated figures);
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A non-transitory computer readable storage medium storing instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
A first computer-readable storage medium storing instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples); and
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example), wherein the first computer readable storage medium stores additional instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Shaposhnik, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example);
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the algorithm splitting and usage techniques of Shaposhnik into the multiparty computation system of Zheng in order to optimize algorithm and data splitting via feedback, speed up processing by performing splits at different layers, accelerate data transfer, and/or improve data storage.  
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first entity physical computer system and the second entity physical computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik and Smith.
Regarding Claim 19,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Shaposhnik in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data as desired, to withstand a large number of attacks and still protect individual secret data elements, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik and Gvili.
Regarding Claim 20,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Shaposhnik in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann (U.S. Patent Application Publication 2008/0082636).  
Regarding Claim 11,
Zheng discloses a system comprising:
A physical computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A computer system processor operating on the physical computer system (Exemplary Citations: for example, Paragraph 59 and associated figures);
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A first processor operating on the first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second processor operating on the second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50, 59, and associated figures); and
A non-transitory computer readable storage medium storing instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
A first computer-readable storage medium storing instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples); and
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
A second computer readable storage medium storing instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example), wherein the first computer readable storage medium stores additional instructions which, when executed by the first processor, cause the first processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples); and
Running, at the first entity computer system, the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example), wherein the second computer readable storage medium stores additional instructions which, when executed by the second processor, cause the second processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example); and
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example), and wherein the computer system computer readable storage medium stores additional instructions which, when executed by the physical computer system processor, cause the physical computer system processor to perform operations comprising (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 59, and associated figures):
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Hofmann, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples);
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the configuration techniques of Hofmann into the multiparty computation system of Zheng in order to allow devices to be discovered and configured as necessary, to ensure that the program modules used at each device are properly transported thereto, to allow for automatic configuration of networks of devices, and/or to ensure that algorithms are properly split and sent to devices that require such.  
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first entity physical computer system and the second entity physical computer system comprise two physically separate computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann and Smith.
Regarding Claim 19,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Hofmann in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data as desired, to withstand a large number of attacks and still protect individual secret data elements, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann and Gvili.
Regarding Claim 20,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Hofmann in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432